DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9, 14, 19 and 20 objected to because of the following informalities: at lines 8 and 12 of claim 9, “comprises” should apparently read –comprising--; and at line 16 of claim 9, “are respectively” should apparently read –being respectively--; at line 11 of claim 14, “is correspond” should apparently read –corresponds--; at line 2 of claim 19, “the irradiation room,” should apparently read –the irradiation room, and--; and at line 3 of claim 20, “shielding wall,” should apparently read –shielding wall, and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 5, it is unclear if “a plurality of laser emitters” is the same as or different than “a plurality of laser emitters” recited at line 1.  
At line 3 of claim 5, it is unclear what is meant by “arranged from a position close to an end”.  It is unclear whether the emitters are arranged at a position close to an end, or arranged away from a position close to an end.  
Claim 9 at line 12 recites the limitation "the Z-axis direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 15 recites the limitation "the structures and sizes of…".  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what dimensions/“structures”/limitations are being implied by the recitation of "the structures and sizes”.  
Claim 9 at line 17 recites the limitation "those of the…".  There is insufficient antecedent basis for this limitation in the claim.
At line 20 of claim 9, it is unclear what is meant by “are respectively as adapted to be reference points”. 
Further at line 20 of claim 9, the claim is indefinite as some grammatical errors are seemingly present.  One suggestion is incorporating –wherein-- prior to “coordinate values of a--.
Claim 14 at lines 4-5 recites the limitation "a same structure and size". It is unclear what dimension/“structure”/limitation is being implied by the recitation of "a same structure and size”.  
At lines 10-12 of claim 14, it is unclear which “the laser emitter” is being referenced as lines 8-9 recites “at least one laser emitter”.  A suggested amendment is –the at least one laser emitter--.
At line 7 of claim 16, it is unclear which “the laser emitter” is being referenced as line 5 recites “at least one laser emitter”.  A suggested amendment is –the at least one laser emitter--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahme (U.S. Pub. No. 2007/0131876).  Regarding claim 1, Brahme discloses a neutron capture 61 configured to irradiate an irradiated body ([0049], [0080] and Figs. 2 and 7) with a neutron beam [0079], wherein the irradiation room comprises a first shielding wall 150 and a collimator 124 disposed on the first shielding wall for emitting the neutron beam (Fig. 7; [0052], [0062] and [0085]), and wherein the neutron beam is emitted from the collimator and defines a neutron beam axis ([0073], [0075] and Fig. 7), a preparation room 62 configured to implement preparation work required to irradiate the irradiated body with the neutron beam ([0045], [0046], [0080], [0081] and Fig. 7), and an auxiliary positioner disposed in the irradiation room and/or the preparation room, wherein the auxiliary positioner comprises a laser emitter for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable [0057].  
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ein-Gal (U.S. Patent No. 6,275,564).  Regarding claim 16, Ein-Gal discloses a neutron capture therapy system, comprising: a irradiation room configured to irradiate an irradiated body with a neutron beam (Fig. 6; the claim does not positively recite a neutron beam itself, however the system of Fig. 6 is configured to irradiate a body with some type of radiation beam (see Abstract and col. 8, lines 61-67 – col. 9, lines 1-16), and an auxiliary positioner 150 disposed in the irradiation room (Fig. 6), wherein the auxiliary positioner includes a cantilever 152 provided with at least one laser emitter 174 for emitting a laser beam to position the irradiated body col. 8, lines 61-67 – col. 9, lines 1-25), wherein a position of the laser emitter 174 is selectable due to telescopic movement (col. 8, lines 61-67 – col. 9, lines 1-5).  Regarding claim 17, the auxiliary positioner further comprises a base 154 from which the cantilever 152 extends 174 is disposed on the cantilever 152 (Fig. 6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brahme (U.S. Pub. No. 2007/0131876) in view of Lomnes et al. (U.S. Pub. No. 2008/0122936).  Regarding claim 2, Brahme discloses the invention as claimed, see rejection supra; however Brahme fails to disclose wherein the auxiliary positioner comprises a base and a cantilever extending perpendicularly from the base, and the laser emitter is disposed on the cantilever. Lomnes et al. (hereinafter Lomnes), discloses an auxiliary positioner for providing multi-axis translational and orientational capability for imaging (see Abstract), which is useful in positioning patients requiring subsequent targeted therapies [0002].  Lomnes further discloses that an illumination 207 ([0022] and [0057] and Fig. 2), further comprises a base 204+285 and a cantilever 286+202 extending perpendicularly from the base (Fig. 2), wherein the laser emitter 207 is disposed on the cantilever 286+202 (Fig. 7) in an effort to afford the auxiliary positioner various degrees of translational and rotational freedom [0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a base and cantilever construction comprising an optical imaging apparatus such as a laser emitter as taught by Lomnes, into a neutron radiotherapy system as disclosed by Brahme as Brahme discloses the inclusion of a laser-based positioning system for accurately positioning a patient in need of subsequent treatment [0057] and Lomnes discloses that a cantilever extending perpendicularly from a base of an auxiliary laser positioning system enables various degrees of translational and rotational freedom when attempting to accurately pinpoint a targeted region of a patient [0065].  Regarding claim 3, the cantilever of Lomnes is provided with a guiderail 286 for guiding the laser emitter to move and a positioning member (lock) 292’ for fixing the laser emitter at a predetermined position (Fig. 2 and [0068]). 
Regarding claims 16 and 17, Brahme discloses a neutron capture therapy system, comprising: an irradiation room 61 configured to irradiate an irradiated body ([0049], [0080] and Figs. 2 and 7) with a neutron beam [0079], and an auxiliary positioner disposed in the irradiation room, wherein the auxiliary positioner comprises a laser emitter for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable [0057].  However, Brahme fails to disclose wherein the auxiliary positioner includes a cantilever extending perpendicularly from a 207 ([0022] and [0057] and Fig. 2), further comprises a base 204+285 and a cantilever 286+202 extending perpendicularly from the base (Fig. 2), wherein the laser emitter 207 is disposed on the cantilever 286+202 (Fig. 7) in an effort to afford the auxiliary positioner various degrees of translational and rotational freedom [0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a base and cantilever construction comprising an optical imaging apparatus such as a laser emitter as taught by Lomnes, into a neutron radiotherapy system as disclosed by Brahme as Brahme discloses the inclusion of a laser-based positioning system for accurately positioning a patient in need of subsequent treatment [0057] and Lomnes discloses that a cantilever extending perpendicularly from a base of an auxiliary laser positioning system enables various degrees of translational and rotational freedom when attempting to accurately pinpoint a targeted region of a patient [0065]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme (U.S. Pub. No. 2007/0131876) in view of Lomnes et al. (U.S. Pub. No. 2008/0122936) and further in view of Ein-Gal (U.S. Patent No. 6,275,564).  Regarding claim 4, Brahme and Lomnes discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the cantilever is telescopic. Ein-Gal discloses a positioner useful for positioning a beam source emitting along a beam axis in a plurality 174 is disposed on a cantilever 152 that extends perpendicular to a base (see arm of 152 that extends perpendicularly therefrom in Fig. 3) (col. 3, lines 43-60).  The cantilever 152 is telescopic for the purposes of providing an additional element of positioning to the laser emitter when a target is offset from an ideal isocenter (col. 8, lines 61-67 – col. 9, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a cantilever for positioning a laser emitter as taught by Brahme and Lomnes, to be telescoping as suggested by Ein-Gal as Brahme and Lomnes recognizes the necessity to enable various degrees of translational and rotational freedom when attempting to accurately pinpoint a targeted region of a patient (Lomnes [0065]) and Ein-Gal discloses that a telescoping feature of a cantilever providing an additional element of positioning to the laser emitter when a target region of a patient is offset from an ideal isocenter (col. 8, lines 61-67 – col. 9, lines 1-6).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme (U.S. Pub. No. 2007/0131876) in view of Lomnes et al. (U.S. Pub. No. 2008/0122936) and further in view of Hertzoff et al. (U.S. Pub. No. 2018/0140262).  Regarding claim 5, Brahme and Lomnes discloses that a laser emitter 207 is arranged from a position close to an end, away from the base, of the cantilever 286+202 (see Fig. 2 of Lomnes), however the combination fails to disclose that the laser emitter is a plurality of laser emitters arranged sequentially.  Hertzoff et al. (hereinafter Hertzoff) discloses an alignment guide apparatus for aligning an imaging beam with a target region of a patient (see Abstract, [0014] and [0015], wherein sequential laser emitters 222,224 (Fig. 4A .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme (U.S. Pub. No. 2007/0131876) in view of Dent (U.S. Pub. No. 2011/0260043).  Regarding claim 8, Brahme discloses the invention as claimed, see rejection supra; however Brahme fails to disclose wherein the system further comprises a neutron beam generating unit for generating the neutron beam, wherein the neutron beam generating unit comprises an accelerator configured to accelerate a charged particle beam, a neutron beam generator reacting with the charged particle beam to generate the neutron beam, and a charged particle beam transmitter located between the accelerator and the neutron beam generator and configured to transmit the charged particle beam. Dent discloses a process/apparatus for generating neutrons beams (see Abstract), wherein the system further comprises a neutron beam generating unit 16 for generating the neutron beam (Fig. 1 and [0026]), wherein the neutron beam generating unit comprises an accelerator 48 configured to accelerate a charged particle beam (Fig. 1 and [0027]), a neutron beam generator 56 reacting with the charged particle beam to 52 located between the accelerator 48 and the neutron beam generator 56 and configured to transmit the charged particle beam ([0027] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neutron beam generating unit comprising an accelerator, a neutron beam generator and a beam transmitter as taught by Dent, into a system for producing a particle beam such as a neutron beam as suggested by Brahme, as Brahme necessitates a rotatable gantry suitable for use with any charged or neutral particle beam system such as neutrons or deuterons [0079] and Dent discloses a process/apparatus for generating neutrons beams, wherein the apparatus includes a neutron beam generating unit comprising an accelerator, a neutron beam generator and a beam transmitter which results in a beam which could be mounted on a gimbal for scanning in a wide range of directions [0014].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (U.S. Patent No. 6,275,564) in view of Saracen et al. (U.S. Pub. No. 2012/0174317).  Regarding claim 18, Ein-Gal discloses the invention as claimed, see rejection supra; however Ein-Gal fails to disclose wherein the base is detachably mounted on the irradiation room. Saracen et al. (hereinafter Saracen) discloses a patient positioning assembly enabling multiple degrees of freedom (see Abstract), wherein the base 270 of the positioning assembly is mounted to the floor of a treatment room during radiation treatment or below the floor in a pit (which would enable “detachable” mounting) ([0071] and [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a base of a positioner assembly .  
Allowable Subject Matter
Claims 6, 7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 6 and 10-12, while the prior art teaches a neutron capture therapy system, comprising: an irradiation room configured to irradiate an irradiated body with a neutron beam, wherein the irradiation room comprises a first shielding wall and a collimator disposed on the first shielding wall for emitting the neutron beam, and wherein the neutron beam is emitted from the collimator and defines a neutron beam axis, a preparation room configured to implement preparation work required to irradiate the irradiated body with the neutron beam, and an auxiliary positioner disposed in the irradiation room and/or the preparation room, wherein the auxiliary positioner comprises a laser emitter for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable, wherein the auxiliary positioner comprises a base and a cantilever extending perpendicularly from the base, and the laser emitter is disposed on the 
Regarding claims 7 and 13, while the prior art teaches a neutron capture therapy system, comprising: an irradiation room configured to irradiate an irradiated body with a neutron beam, wherein the irradiation room comprises a first shielding wall and a collimator disposed on the first shielding wall for emitting the neutron beam, and wherein the neutron beam is emitted from the collimator and defines a neutron beam axis, a preparation room configured to implement preparation work required to irradiate the irradiated body with the neutron beam, and an auxiliary positioner disposed in the irradiation room and/or the preparation room, wherein the auxiliary positioner comprises a laser emitter for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable, the prior art of record does not teach or fairly suggest a neutron capture therapy system as claimed by Applicant, wherein the preparation room comprises a first wall provided with a collimator model having a same structure and size as the collimator, and the auxiliary positioner is installed on the collimator and/or the collimator model. 
Claims 9, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791